MICHEL, Circuit Judge,
concurring.
I join the result and the rationale that the majority ultimately relies on. I write *1362separately only to specify my disagreement about reaching the distinction between as-applied takings and facial takings, a distinction that the majority treats at length. Ante at 1356-58. As the majority itself notes, this distinction was never at issue in this case, and the plaintiffs never relied on the theory that the mere promulgation of the FDA’s tobacco regulations could alone effectuate a constitutional taking. In my view, then, we simply have no occasion to search out and address this issue — if only in dicta — especially when the parties themselves have not done so. Prudence counsels in favor of leaving this discussion for another day.